                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

LEAH K. MOORE,                                 §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §       CIVIL ACTION NO. 2:18-CV-12-Z-BR
                                               §
ANIMAL HEALTH                                  §
INTERNATIONAL, INC.,                           §
                                               §
       Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS

       On June 21, 2019, the United States Magistrate Judge entered findings and conclusions on

Defendant’s Motion for Summary Judgment (ECF 31). The Magistrate Judge RECOMMENDS

that Defendant’s motion (ECF 31) be GRANTED. No objections to the findings, conclusions, and

recommendation have been filed. After making an independent review of the pleadings, files, and

records in this case, and the findings, conclusions, and recommendation of the Magistrate Judge,

the Court concludes that the findings and conclusions are correct.

       When a plaintiff brings a discrimination claim based on circumstantial evidence, he

       “must first demonstrate a prima facie case [for the prohibited discrimination], and then the

       burden of production shifts to the defendant to proffer a legitimate, non[-]discriminatory

       reason for its action. If it does that, the presumption of discrimination disappears. The

       plaintiff . . . must then produce substantial evidence indicating that the proffered legitimate

       non[-]discriminatory reason is a pretext . . . .”

Vess v. MTD Consumer Grp., Inc., 755 Fed. App’x 404, 407 (5th Cir. 2019) (citing Outley v. Luke

& Assocs., Inc., 840 F.3d 212, 216 (5th Cir. 2016)). Here, Plaintiff failed to produce substantial
evidence that Defendant’s proffered legitimate non-discriminatory reason for terminating her was

a pretext.

        It is therefore ORDERED that the findings, conclusions, and recommendation of the

Magistrate Judge are ADOPTED. Defendant’s Motion for Summary Judgment (ECF 31) is

GRANTED.

        SO ORDERED.

        SIGNED October 3, 2019.

                                                   ________________________________
                                                   MATTHEW J. KACSMARYK
                                                   UNITED STATES DISTRICT JUDGE
